Name: Decision (EU) 2019/504 of the European Parliament and of the Council of 19 March 2019 on amending Directive 2012/27/EU on energy efficiency and Regulation (EU) 2018/1999 on the Governance of the Energy Union and Climate Action, by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance.)
 Type: Decision
 Subject Matter: European construction;  energy policy;  Europe;  environmental policy;  cooperation policy
 Date Published: 2019-03-27

 27.3.2019 EN Official Journal of the European Union LI 85/66 DECISION (EU) 2019/504 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 March 2019 on amending Directive 2012/27/EU on energy efficiency and Regulation (EU) 2018/1999 on the Governance of the Energy Union and Climate Action, by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 192(1) and 194(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal agreement as agreed between the negotiators contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date on which the Treaties cease to apply to and in the United Kingdom. If that agreement enters into force, Directive (EU) 2018/2002 (3), amending Directive 2012/27/EU (4) of the European Parliament and of the Council, and Regulation (EU) 2018/1999 of the European Parliament and of the Council (5), will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. (3) Article 3(5) of Directive 2012/27/EU, which was introduced by Directive (EU) 2018/2002, requires Member States to set indicative national energy efficiency contributions towards the Union's energy efficiency targets of at least 32,5 % for 2030. In setting those contributions, the Member States are to take into account the Union's 2030 energy consumption in terms of primary and/or final energy. (4) The first subparagraph of Article 6(1) of Regulation (EU) 2018/1999 requires Member States to take into account the Union's 2030 energy consumption in terms of primary and/or final energy in their indicative national energy efficiency contributions towards the Union targets. In accordance with the first subparagraph of Article 29(3) of that Regulation, the energy consumption at Union level is also relevant for the Commission's assessment of progress towards collectively achieving the Union's targets. (5) Due to the United Kingdom's withdrawal from the Union, it is necessary to amend the projected energy consumption figures for the Union in 2030 to reflect the Union of 27 Member States excluding the United Kingdom (EU 27). Projections made for the Union headline targets of at least 32,5 % show that primary energy consumption should be equal to 1 273 million tonnes of oil equivalent (Mtoe) and final energy consumption should be equal to 956 Mtoe in 2030 for the Union of 28 Member States. The equivalent projections for the EU 27 show that primary energy consumption should be equal to 1 128 Mtoe and final energy consumption should be equal to 846 Mtoe in 2030. This requires the amendment of the figures for energy consumption levels in 2030. (6) The same projections for energy consumption in 2030 are relevant for Articles 6 and 29 of Regulation (EU) 2018/1999. (7) In accordance with Article 4(3) of Regulation (EEC, Euratom) No 1182/71 of the Council (6), the cessation of the application of acts fixed at a given date is to occur on the expiry of the last hour of the day falling on that date. This Decision should therefore apply from the day following that on which Directive 2012/27/EU and Regulation (EU) 2018/1999 cease to apply to the United Kingdom. (8) Directive 2012/27/EU and Regulation (EU) 2018/1999 should therefore be amended accordingly. (9) In order to prepare without delay for the withdrawal of the United Kingdom, this Decision should enter into force on the third day following that of its publication in the Official Journal of the European Union, HAVE ADOPTED THIS DECISION: Article 1 Amendment to Directive 2012/27/EU In Article 3 of Directive 2012/27/EU, paragraph 5 is replaced by the following: 5. Each Member State shall set indicative national energy efficiency contributions towards the Union's 2030 targets as referred to in Article 1(1) of this Directive in accordance with Articles 4 and 6 of Regulation (EU) 2018/1999 of the European Parliament and of the Council (*1). When setting those contributions, Member States shall take into account that the Union's 2030 energy consumption has to be no more than 1 128 Mtoe of primary energy and/or no more than 846 Mtoe of final energy. Member States shall notify those contributions to the Commission as part of their integrated national energy and climate plans as referred to in, and in accordance with, the procedure pursuant to Articles 3 and 7 to 12 of Regulation (EU) 2018/1999. Article 2 Amendments to Regulation (EU) 2018/1999 Regulation (EU) 2018/1999 is amended as follows: (1) in Article 6(1), the first subparagraph is replaced by the following: 1. In its indicative national energy efficiency contribution for 2030 and for the last year of the period covered for the subsequent national plans pursuant to point (b)(1) of Article 4 of this Regulation, each Member State shall take into account that, in accordance with Article 3 of Directive 2012/27/EU, the Union's 2020 energy consumption is to be no more than 1 483 Mtoe of primary energy or no more than 1 086 Mtoe of final energy and the Union's 2030 energy consumption is to be no more than 1 128 Mtoe of primary energy and/or no more than 846 Mtoe of final energy.; (2) in Article 29(3), the first subparagraph is replaced by the following: 3. In the area of energy efficiency, as part of its assessment referred to in paragraph 1, the Commission shall assess progress towards collectively achieving a maximum energy consumption at Union level of 1 128 Mtoe of primary energy and 846 Mtoe of final energy in 2030 in accordance with Article 3(5) of Directive 2012/27/EU.. Article 3 Time limits Articles 1 and 2 of this Decision are without prejudice to the time limits provided for in Article 2 of Directive (EU) 2018/2002 and in Article 59 of Regulation (EU) 2018/1999. Article 4 Entry into force and application 1. This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. 2. Articles 1 and 2 shall apply from the day following that on which Directive 2012/27/EU and Regulation (EU) 2018/1999 cease to apply to and in the United Kingdom. Article 5 Addressees This Decision is addressed to the Member States. Done at Bruxelles, 19 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Opinion of 23 January 2019 (not yet published in the Official Journal). (2) Position of the European Parliament of 14 February 2019 (not yet published in the Official Journal) and decision of the Council of 4 March 2019. (3) Directive (EU) 2018/2002 of the European Parliament and of the Council of 11 December 2018 amending Directive 2012/27/EU on energy efficiency (OJ L 328, 21.12.2018, p. 210). (4) Directive 2012/27/EU of the European Parliament and of the Council of 25 October 2012 on energy efficiency, amending Directives 2009/125/EC and 2010/30/EU and repealing Directives 2004/8/EC and 2006/32/EC (OJ L 315, 14.11.2012, p. 1). (5) Regulation (EU) 2018/1999 of the European Parliament and of the Council of 11 December 2018 on the Governance of the Energy Union and Climate Action, amending Regulations (EC) No 663/2009 and (EC) No 715/2009 of the European Parliament and of the Council, Directives 94/22/EC, 98/70/EC, 2009/31/EC, 2009/73/EC, 2010/31/EU, 2012/27/EU and 2013/30/EU of the European Parliament and of the Council, Council Directives 2009/119/EC and (EU) 2015/652 and repealing Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 328, 21.12.2018, p. 1). (6) Regulation (EEC, Euratom) No 1182/71 of the Council of 3 June 1971 determining the rules applicable to periods, dates and time limits (OJ L 124, 8.6.1971, p. 1).